DETAILED ACTION
Claims 1-13, 16, 17, 28, 30, 31, 34, and 35 are presented for examination.

Claim Objections
Claims 1, 10-13, 16, 17, 28, and 30 are objected to because of the following informalities:
In each of claims 1, 10, and 28, there is more than one reference to “a second resource.”  It is unclear if they are referring to the same second resource or to different second resources.  For purposes of this action, it will be assumed they are referring to the same resource.
In each of claims 10-13, 16, and 17, “computer readable” should be hyphenated.
As to claim 30, it depends on claim 29, which has been cancelled.  For purposes of this action, it will be assumed to depend on claim 28.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.

As per claim 1, the claim language recites an “apparatus”.  However, it appears that the apparatus would reasonably be interpreted by one of ordinary skill in the art as software, per 2-9 do not cure the deficiencies of the claim on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4, 10, 13, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al (U.S. Pat. Pub. No. 2020/0183739 A1, hereinafter Hashimoto) in view of Carroll et al (U.S. Pat. Pub. No. 2010/0017702 A1, hereinafter Carroll).


As per claim 1, Hashimoto teaches the limitations substantially as claimed, including an apparatus to handle dependencies associated with resource deployment requests, the apparatus comprising:
a dependency graph generator to generate a dependency graph based on a resource request file specifying a first resource and a second resource to deploy to a resource-based service, the dependency graph representative of the first resource being dependent on a second resource (Paragraph [0084] teaches the generation of a dependency graph that includes resources dependent on each other; Paragraph [0010] teaches that execution plans are generated based on configuration files).

Hashimoto does not teach a resource controller to send a first request and a second request to the resource-based service based on the dependency graph and in response to a verification controller determining that a time-based ordering of the first request relative to the second request satisfies the dependency graph, send the first request and the second request to a user device.

However, Carroll teaches a resource controller to send a first request and a second request to the resource-based service based on the dependency graph (Paragraph [0031]) and in response to a verification controller determining that a time-based ordering of the first request relative to the second request satisfies the dependency graph, send the first request and the second request to a user device (Paragraph [0031] teaches that a decision is made on whether or not to forward requests based on satisfying the dependency graph; Figure 5).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Carroll with those of Hashimoto in order to allow for Hashimoto’s apparatus to take advantage of the data in the generated dependency graph to help in the 

As per claim 4, Hashimoto teaches that the resource controller is to request the first resource and a third resource concurrently, the third resource not dependent on the first resource or the second resource (Paragraph [0082] teaches independent resources).

As per claims 10 and 13, they are medium claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

As per claims 28 and 31, they are medium claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto and Carroll, as applied to claim 1 above, and further in view of Whalen et al (U.S. Pat. No. 5948066, hereinafter Whalen).

As per claim 2, Hashimoto and Carroll do not expressly teach that the resource controller is to request the first resource before the second resource.

However, Whalen teaches that the resource controller is to request the first resource before the second resource (Figure 5 teaches a request for a resource followed by requests for all the resources that the initial request depends on; Col. 4, Line 1 – Col. 5, Line 62).



As per claim 11, it is a medium claim with no further limitations beyond those rejected above.  Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 3, 5-9, 12, 16, 17, 30, 34, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196